889 So. 2d 1167 (2004)
Susan Lynn MURPHY, born Book
v.
Patrick Jefferson MURPHY.
Nos. CA 04-1054, CA 04-1053.
Court of Appeal of Louisiana, Third Circuit.
December 8, 2004.
Michael Steven Beverung, Book & Beverung, Lake Charles, LA, for Plaintiff/Appellant Susan Lynn Murphy, born Book.
Walter Marshall, Sanchez Lorenzi, Sanchez & Palay, Lake Charles, LA, for Defendant/Appellee Patrick Jefferson Murphy.
Court composed of BILLIE COLOMBARO WOODARD, ELIZABETH A. PICKETT, and JOHN B. SCOFIELD,[*] Judges.
WOODARD, Judge.
For the reasons assigned this day in Murphy v. Book, 04-1053, 889 So. 2d 417 (La.App. 3 Cir. 12/8/04), we reverse the trial court's ruling allowing Jeff Murphy's unsupervised visitation with the minor child, and we reverse the trial court's ordering Susan Murphy to reimburse copying costs to Black Lake Marsh, Inc.
REVERSED AND RENDERED.
NOTES
[*]  Judge John B. Scofield participated in this decision by appointment of the Louisiana Supreme Court as Judge Pro Tempore.